J-S39017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY CRAWFORD                           :
                                               :
                       Appellant               :   No. 2041 EDA 2019

              Appeal from the PCRA Order Entered June 24, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                         No(s): CP-23-CR-7359-2014


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 28, 2020

        Appellant, Anthony Crawford, appeals from the order entered on June

24, 2019, dismissing his first petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

        We briefly summarize this case as follows.      On June 3, 2015, a jury

convicted Appellant of aggravated assault, possession of an instrument of

crime (PIC), carrying a firearm without a license, and recklessly endangering

another person (REAP).1 On August 25, 2015, the trial court imposed an

aggregate sentence of 11 to 22 years of imprisonment. This Court affirmed



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2702(a), 907, 6106(a), and 2705, respectively.
J-S39017-20



Appellant’s judgment of sentence on January 12, 2017.2 On July 25, 2017,

the Pennsylvania Supreme Court denied further review. Commonwealth v.

Crawford, 169 A.3d 1063 (Pa. 2017). Appellant filed a timely PCRA petition

on July 24, 2018, raising eight claims of ineffective assistance of counsel. The

PCRA court held an evidentiary hearing on May 17, 2019.3 On June 24, 2019,

the PCRA court entered an order, and accompanying opinion, denying

Appellant relief. This timely appeal resulted.4

       On appeal, Appellant presents the following issues5 for our review:



____________________________________________


2  We provide a more detailed factual recitation of the facts in our decision
affirming Appellant’s judgment of sentence.       See Commonwealth v.
Crawford, 2017 WL 121078 (Pa. Super. 2017) (unpublished memorandum).

3  The evidentiary hearing was limited to two issues as presented in the PCRA
petition. Neither of those issues are implicated currently in this appeal. Both
of Appellant’s current claims were dismissed without an evidentiary hearing.

4  Appellant filed a notice of appeal on July 16, 2019. On October 29, 2019,
the PCRA court filed an opinion pursuant to Pa.R.A.P. 1925(a) adopting its
prior June 24, 2019 decision.

5  As mentioned, Appellant initially raised eight issues before the PCRA court,
but on appeal only presents two issues for our review. Appellant has
abandoned the other six issues presented below and, therefore, we find them
waived. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)
(citation omitted) (“[W]here an appellate brief fails to provide any discussion
of a claim with citation to relevant authority or fails to develop the issue in
any other meaningful fashion capable of review, that claim is waived.”); see
also Commonwealth v. Heggins, 809 A.2d 908, 912 (Pa. Super. 2002) (an
issue identified on appeal but not developed in the appellant's brief is
abandoned and, therefore, waived); see also Pa.R.A.P. 2119(a) (argument
section of appellate brief shall contain discussion of issues raised therein and
citation to pertinent legal authorities). With regard to the remaining two
issues presented on appeal, we have reordered them for ease of discussion.

                                           -2-
J-S39017-20


      1. Did the [PCRA] court abuse its discretion in denying [Appellant]
         relief on his claim that prior appellate counsel was ineffective
         for failing to raise the trial court’s error in declining to give a
         [jury] instruction [pursuant to Commonwealth v. Kloiber,
         106 A.2d 820 (Pa. 1954)]?

      2. Did the [PCRA] court abuse its discretion when it dismissed,
         without a hearing, [Appellant’s] claim that [trial] counsel was
         ineffective for failing to object to speculative testimony that
         violated the best evidence rule?

Appellant’s Brief at 2.

      Appellant alleges that trial and direct appeal counsel were

ineffective. Our standard of review is as follows:

      Our standard of review from the denial of post-conviction relief is
      limited to examining whether the PCRA court's determination is
      supported by the evidence of record and whether it is free of legal
      error.

                                     * * *

      A PCRA petitioner will only prevail on a claim that trial counsel was
      ineffective through pleading and proving each of the following: (1)
      the underlying legal claim is of arguable merit; (2) counsel's action
      or inaction lacked any objectively reasonable basis designed to
      effectuate his client's interest; and (3) prejudice, to the effect that
      there was a reasonable probability of a different outcome if not
      for counsel's error. A failure to plead or prove any prong will
      defeat an ineffectiveness claim. Further:

         A PCRA petitioner will be granted relief only when he proves,
         by a preponderance of the evidence, that his conviction or
         sentence resulted from the ineffective assistance of counsel
         which, in the circumstances of the particular case, so
         undermined the truth determining process that no reliable
         adjudication of guilt or innocence could have taken place.

      Counsel is presumed to be effective and the burden of
      demonstrating ineffectiveness rests on appellant. Additionally,
      counsel is not ineffective for failing to raise a claim that is devoid
      of merit.



                                       -3-
J-S39017-20


Commonwealth v. Ligon, 206 A.3d 515, 518–519 (Pa. Super. 2019)

(internal citations, quotations, and brackets omitted).

      Moreover,

      claims may be cognizable as claims of appellate counsel's
      ineffectiveness, so long as appellant has “layered” the claims to
      account for both levels of prior representation. Regarding layered
      claims, [our Supreme] Court has required appellants to
      demonstrate not only that guilt phase counsel was ineffective[,]
      but that appellate counsel also was ineffective.

      Furthermore, [appellate courts] are not required to analyze the
      elements of an ineffectiveness claim in any order; if a claim fails
      under any element [,] we may proceed to that element first. In
      addition, [the reviewing court] may begin by assessing the merits
      of a defaulted underlying claim because, if the claim is deemed
      meritless, neither trial nor appellate counsel could be found
      ineffective.

Commonwealth v. Rivera, 199 A.3d 365, 374 (Pa. 2018) (internal citations

omitted).

      In the first issue we examine, Appellant contends that the PCRA court

erred by denying relief on his claim that “appellate counsel was ineffective for

failing to raise [the] trial court’s failure to give” a jury instruction pursuant to

Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954). Appellant’s Brief at

21. Appellant claims that “[t]he record reflects that the [trial] witnesses gave

qualified identifications based upon third party information received between

the event and giving their statements to law enforcement.” Id. at 10. More

specifically, Appellant claims that the victim could not recall who shot him,

failed to pick a suspect from a police photo array, conceded that there were

other people near Appellant despite previously presuming he was standing


                                       -4-
J-S39017-20


alone, and relied upon information from others after the incident. Id. at 22-

23. Appellant argues that the PCRA court further erred when it stated that

the victim did not want to pick Appellant out of a photo array.         Instead,

Appellant asserts that the record shows that the victim was unable to identify

the person who shot him. Id. at 23.     Similarly, Appellant claims that Regina

Fields, a testifying witness, “did not identify [Appellant] as the shooter in her

statement to law enforcement, or even provide a description of him” and she

admitted that she was given Appellant’s name and social media information

by another bystander. Id. at 24.

      In Commonwealth v. Kloiber, 106 A.2d 820 (Pa. 1954), our

Supreme Court found:

      [W]here the witness is not in a position to clearly observe the
      assailant, or he is not positive as to identity, or his positive
      statements as to identity are weakened by qualification or by
      failure to identify defendant on one or more prior occasions, the
      accuracy of the identification is so doubtful that the [c]ourt should
      warn the jury that the testimony as to identity must be received
      with caution.

Kloiber, 106 A.2d at 826–827.

      Our Supreme Court has stated:

      A Kloiber charge is appropriate where there are special
      identification concerns: a witness did not have the opportunity to
      clearly view the defendant, equivocated in his identification of a
      defendant, or had difficulty making an identification in the past.

Commonwealth v. Reid, 99 A.3d 427, 448 (Pa. 2014) (internal citation

omitted). “A Kloiber instruction is not required” when the instruction request

“relate[s] to the credibility of the eyewitness testimony, not to the actual


                                      -5-
J-S39017-20


physical ability of the witnesses to observe.” Commonwealth v. Paolello,

665 A.2d 439, 455 (Pa. 1995).

       Here, the PCRA court determined “[t]here was no indication that the

witnesses[’] view of the perpetrator was impaired in any fashion.” PCRA Court

Opinion, 6/24/2019, at 6.         The PCRA court noted that the victim did “not

want[] to pick out [Appellant] in a photo array, [but] he knew who did not

shoot him.” Id. The PCRA court also determined that Regina Fields, and her

husband, Jameel6 Fields, “both clearly saw [Appellant] and previously

identified him as the shooter.” Id.

       We agree with the PCRA court’s assessment. As this Court stated on

direct appeal, “at trial, three eyewitnesses, Jameel Fields, Denise Gardner,

and Regina Fields, identified Appellant as the shooter.” Commonwealth v.

Crawford, 2017 WL 121078, at *5 and *6 (Pa. Super. 2017), citing N.T.,

6/2/2015, at 61, 106, and 149.             Initially, we note that Denise Gardner

identified Appellant and testified unequivocally that he was the shooter.    She

identified Appellant from a police photo array after the incident, in person in

court, and from video surveillance played at trial. N.T., 6/2/2015, at 99-104.

Gardner stated that she was “maybe 10 feet if that” from the shooting and

“could see fire come out of the gun.” Id. at 103-104. Appellant does not



____________________________________________


6  We note that the record refers to this witness as both “Jamil” and “Jameel.”
We will use the name “Jameel” as used by the trial court and a prior panel of
this Court.

                                           -6-
J-S39017-20


challenge Gardner’s ability to view him. Moreover, she did not equivocate in

her identification of Appellant or have difficulty making an identification

previously. Likewise, Appellant does not challenge Jameel Fields’ unequivocal

trial testimony identifying Appellant as the shooter. Id. at 131-135. Jameel

Fields also testified that he recognized Appellant as the shooter from a police

photo array and saw Appellant earlier inside the bar. Id. at 141. There was

no equivocation by these two witnesses. Therefore, there were no special

identification concerns and a Kloiber instruction was unwarranted.

      Furthermore, the victim testified that he was shot from a direction

outside of his field of vision, but he was looking directly at Brian Stokes, who

also had a gun. N.T., 3/17/2015, at 42-43. The victim stated that he knew

that Stokes did not shoot him, but he did not see who did. Id. The victim

never identified Appellant as the shooter at trial. The victim did not identify

Appellant from a police photo array presented to him at the hospital a short

time after the shooting. Id. at 54-55. Because the victim never identified

Appellant as the shooter, there was no reason to warn to jury to receive the

victim’s identity testimony with caution under Kloiber. Accordingly, for all of

the foregoing reasons, there is no merit to Appellant’s ineffective assistance

of counsel claim for failing to request a Kloiber instruction.

      Next, Appellant claims that trial counsel was ineffective for failing to

object to the Commonwealth’s introduction of a “poor – nearly worthless –

video recording of the [surveillance] video” of the incident “in violation of the


                                      -7-
J-S39017-20


best evidence rule.” Id. at 14. Appellant argues that the Commonwealth

“inexplicably failed to preserve [the] original video[.]” Id. Instead, Appellant

suggests that the copy of the surveillance video admitted into evidence and

shown to the jury was “overly-pixilated and grainy, people in the video [we]re

unidentifiable, and colors and objects [we]re distorted.” Id. at 15. Appellant

claims that trial counsel should have objected to the introduction of a copy of

the video surveillance and insisted on the original under the best evidence

rule. Appellant claims that the Commonwealth acted in bad faith when it failed

to obtain the original surveillance video.7 Id. at 18.      Further, he argues he

was prejudiced because the investigating officer testified that he was able to

identify Appellant after viewing the original surveillance video, which was not

presented at trial. Id. at 19. More specifically, Appellant contends that the

investigating officer testified “regarding the suspect’s tattoo in the original

surveillance video and had [Appellant] show the jury his tattoo, despite the

fact that the tattoo in the video [shown to the jury], if it [were] a tattoo, [was]

too pixilated to discern details.”       Id. at 15-16.   Appellant maintains that

identity was at issue because “there was another black male present that night

wearing a purple or blue shirt.” Id. at 16. Appellant claims that the video

recording was not corroborated by any other witness testimony, because



____________________________________________


7  On collateral review, we limit our analysis to trial counsel’s stewardship.
The Commonwealth’s alleged bad faith actions/inactions during discovery
were subject to review on direct appeal.

                                           -8-
J-S39017-20


“[t]he four other witnesses were impeached regarding their identifications and

descriptions.” Id. at 20.

      On this issue, the PCRA court concluded “the Commonwealth did not

just rely upon Officer Barr’s testimony about the video tape, but also other

witnesses who identified [Appellant] as the shooter, and also showed the jury

the footage in question.”   PCRA Court Opinion, 6/24/2019, at 8. Based upon

the witness testimony at trial, as detailed above, we agree.            Multiple

eyewitnesses testified that they personally saw Appellant shoot the victim.

      Moreover, on direct appeal:

      Appellant aver[red] the trial court erred by allowing Officer
      Matthew Barr to speculate about actions taken by Appellant at the
      scene of the crime [and] complain[ed] it was error to permit
      Officer Barr to narrate the course of events transpiring as the jury
      watched a surveillance video entered into evidence by the
      Commonwealth.        More specifically, Appellant claim[ed] that
      Officer Barr, who was not qualified as an expert and did not have
      personal knowledge of the incident, speculated that the
      surveillance video showed Appellant retrieve what the officer
      believed was a firearm, from underneath the front seat of a car
      prior to the shooting.

Commonwealth v. Crawford, 2017 WL 121078, at *5 (Pa. Super. 2017).

      The prior panel determined that

      it was not an abuse of discretion to allow a detective to offer his
      observations about images depicted in a surveillance video under
      Pa.R.E.701, which governs the admission of lay-person testimony.
      See Commonwealth v. Brown, 134 A.3d 1097, 1106 (Pa.
      Super. 2016). Additionally, we note[d] that after Officer Barr
      offered his testimony, the trial court cautioned the jurors to draw
      their own conclusions of what the video depicted. N.T.,
      6/1/20115, at 112. “The law presumes that the jury will follow the
      instructions of the court.” Commonwealth v. Chmiel, 30 A.3d
      1111, 1184 (Pa. 2011).


                                     -9-
J-S39017-20



Id.

       Taken together, Appellant has not demonstrated prejudice or shown a

reasonable probability that the outcome of the proceeding would have been

different had the jury been shown the original surveillance video as opposed

to a copy. As detailed above, three eyewitnesses identified Appellant as the

shooter at trial. Furthermore, the trial court cautioned the jury to draw their

own conclusions of what the surveillance video depicted and, again, we

presume the jury followed that instruction. Hence, Appellant is not entitled to

relief on his ineffective assistance of counsel claim pertaining to the

presentation of the video surveillance evidence.

       Finally, Appellant argues that he was entitled to an evidentiary hearing

on both of the issues presented on appeal.8 Appellant’s Brief at 20 and 25.

We have stated:

       The right to an evidentiary hearing on a post-conviction petition
       is not absolute. It is within the PCRA court's discretion to decline
       to hold a hearing if the petitioner's claim is patently frivolous and
       has no support either in the record or other evidence. It is the
       responsibility of the reviewing court on appeal to examine each
       issue raised in the PCRA petition in light of the record certified
       before it in order to determine if the PCRA court erred in its
       determination that there were no genuine issues of material fact
       in controversy and in denying relief without conducting an
       evidentiary hearing.




____________________________________________


8 As previously mentioned, the PCRA court held an evidentiary hearing limited
to other unrelated issues.

                                          - 10 -
J-S39017-20


Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (citations

omitted). Here, having determined that there were no issues of material fact,

we discern no abuse of discretion in denying an evidentiary hearing on the

two PCRA issues presented on appeal herein.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/20




                                   - 11 -